Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	IDS, filed November 18, 2020, has been considered.
	Claims 1-22, filed November 18, 2020, are examined on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, line 7, recites “non-sequential symbols” wherein the limitation causes the claim to be vague and indefinite.  The customary and ordinary meaning of the term “non-sequential” is not relating to, arranged in, or following a sequence.  However, the claim is not clear as to what is non-sequential about the “symbols.”  For example, is it alphabetical, numerical, or just appearance in generic order.  The same issue is present in claims 21 and 22.
	Due to the vague and indefinite issue discussed above, the claim limitation has been attributed with the broadest reasonable interpretation (BRI).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ideuchi et al. (Ideuchi hereafter, US 2016/0210508 A1) in view of Lee et al. (Lee hereafter, US 2006/0181443 A1) and Shih (US 9,792,291 B2).
Claim 1, Ideuchi discloses a computerized method of compressing symbolic information organized into a plurality of documents, each document having a plurality of symbols, the method comprising:
with a first document of the plurality of documents as an input document, automatically with a computer ([0069], e.g. the lexical analysis unit 111 inputs therein the compression target document data 90):
(a) identifying a plurality of symbol pairs, each symbol pair consisting of two sequential or non-sequential symbols in the input document, one or more symbol pairs consisting of two non-sequential symbols in the input document (page 3, [0052]-[0054), and Figure 3);

    PNG
    media_image1.png
    120
    407
    media_image1.png
    Greyscale


(b) — for each unique symbol pair of the plurality of symbol pairs, updating a count identifying the number of appearances of the unique symbol pair (page 2, [0042], e.g.  word count unit counts, for each of the documents included in a file, the number of appearances for each intermediate code corresponding to the word generated through intermediate encoding. The word count unit generates a total result as a result of counting the number of appearances for each intermediate code. In other words, the total result is a result of frequency counts of each intermediate code and is generated document by document); and 
(c) producing a compressed document by causing the compressed document to include, at each position associated with one of the plurality of symbol pairs from the input document, including one or more symbol pairs consisting of two non-sequential symbols, (i) a replacement symbol associated by a compression dictionary (page 1, [0009], e.g. Even in a case of the compression algorism using the number of appearances, a word dictionary used for compression is independent for each document because a word appearing in a document before being encoded and part-of-speech information for the word are registered as category information in the word dictionary. The compression processing is implemented by using a word dictionary corresponding to a document to divide the document into words and generate a total result as a result of counting the divided words) with the unique symbol pair matching the one of the plurality of symbol pairs (page 3, [0049], e.g. When replacement of a predetermined keyword is desired, the document processing replaces the documents in the integrated intermediate code state with the predetermined keywords (204). For example, when receiving a first keyword before replacement and a second keyword after replacement, the document processing determines a document in the intermediate code state including an intermediate code of the first keyword based on the total results of the documents generated during the compression processing. The document processing replaces the intermediate code of the first keyword in the intermediate code state corresponding to the determined document with the intermediate code of the second keyword).
However, Ideuchi if the count for the unique symbol pair exceeds a threshold as applied to compression.  Lee discloses a compression association mining method may acquire at least one of the potential character combinations whose frequency occurring in the first text message exceeding a threshold (page 1, [0004]).  Lee discloses an improvement wherein the gain obtained from compressing messages is that transmission over a communication link takes less time (page 1, [0002]).  One of ordinary skill in the art at the time of filing of the invention would have been motivated by Ideuchi to improve the method of Ideuchi for transmission over a communication link that takes less time.  Therefore, it would have been obvious to one of ordinary skill in the art to use the method Ideuchin with the improvement disclosed by Lee for transmission over a communication link that takes less time. 
However, Ideuchi as modified does not disclose (ii) for at least those symbol pairs consisting of two non-sequential symbols, indicia indicating a distance between locations of the non-sequential symbols of the pair in the input document.  Shih discloses This longest sequence of consecutive characters is represented by “abra” as shown in FIG. 4a. The master/slave file compression then outputs the length-distance entity (7, 4), in which “7” indicates the distance between the beginning of the sequence of data “abra” in the search pattern buffer 408, and the beginning of the consecutive characters “abra” in the history buffer 404. Further, “4” indicates the length of consecutive characters of which there are four in “abra (column 11, lines 27-42).  Shih discloses an improvement for hardware compression performance can be increased to speed up file compression, while keeping a cost-adder to a minimum (column 1, lines 45-48).  One of ordinary skill in the art at the time of filing of the invention would have been motivated by Shih to improve the method of Ideuchi as modified for hardware compression performance can be increased to speed up file compression, while keeping a cost-adder to a minimum.  Therefore, it would have been obvious to one of ordinary skill in the art to use the method of Ideuchi with the improvement disclosed by Shih for hardware compression performance can be increased to speed up file compression, while keeping a cost-adder to a minimum.
Claim 2, Ideuchi as modified discloses the plurality of symbol pairs includes only those pairs of non-sequential symbols for which the distance between locations of the non-sequential symbols of the pair in the input document is less than a numeric distance cap (Shih, column 11, lines 27-42, e.g. This longest sequence of consecutive characters is represented by “abra” as shown in FIG. 4a. The master/slave file compression then outputs the length-distance entity (7, 4), in which “7” indicates the distance between the beginning of the sequence of data “abra” in the search pattern buffer 408, and the beginning of the consecutive characters “abra” in the history buffer 404. Further, “4” indicates the length of consecutive characters of which there are four in “abra).
Claim 9, Ideuchi as modified discloses each symbol from the first document indicates a word (Ideuchi, page 3, [0052]-[0054), and Figure 3);

    PNG
    media_image1.png
    120
    407
    media_image1.png
    Greyscale

Claim 10, Ideuchi as modified discloses before part (a), creating the first document by replacing each word of a text document with a corresponding one of the plurality of symbols (page 3, [0049], e.g. When replacement of a predetermined keyword is desired, the document processing replaces the documents in the integrated intermediate code state with the predetermined keywords (204). For example, when receiving a first keyword before replacement and a second keyword after replacement, the document processing determines a document in the intermediate code state including an intermediate code of the first keyword based on the total results of the documents generated during the compression processing. The document processing replaces the intermediate code of the first keyword in the intermediate code state corresponding to the determined document with the intermediate code of the second keyword).
Claim 11, Ideuchi as modified discloses each symbol in the first document indicates an alphanumeric character (Ideuchi, page 3, [0052]-[0054), and Figure 3);

    PNG
    media_image1.png
    120
    407
    media_image1.png
    Greyscale

Claim 12, Ideuchi as modified discloses each replacement symbol comprises an address of an entry in the compression dictionary, which entry stores the unique symbol pair associated with replacement symbol (page 8, [0122], e.g. When the keyword before the replacement is present in the static word dictionary 41 (Yes at Step S43), the document processing control unit 20 determines the document as a replacement target based on the total information 43 (Step S44)).
Claim 13, Ideuchi discloses comprising performing parts (a), (b), and (c) on each of the other documents of the plurality of documents, wherein the respective counts for the symbol pairs identifies the number of previous appearances of that symbol pair in any of the plurality of documents (Ideuchi, page 2, [0042], e.g.  word count unit counts, for each of the documents included in a file, the number of appearances for each intermediate code corresponding to the word generated through intermediate encoding. The word count unit generates a total result as a result of counting the number of appearances for each intermediate code. In other words, the total result is a result of frequency counts of each intermediate code and is generated document by document).
Claims 21 and 22, Ideuchi as modified disclose a computer system and a computer-readable storage medium (Ideuchi, page 11, [0151] to [0153]) for implementing the above cited method.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ideuchi et al. (Ideuchi hereafter, US 2016/0210508 A1) in view of Lee et al. (Lee hereafter, US 2006/0181443 A1) and Shih (US 9,792,291 B2), as applied to claims 1, 2, and 9-13 above, in further view of Sah et al. (Sah hereafter, US 2003/0028509 A1).
Claim 5, Ideuchi as modified discloses the claimed except for sorting the compression dictionary in order of the count for the respective unique symbol pairs.  Sah disclose sorting the compression dictionary in order of the count for the respective unique symbol pairs (page 5, [0046], e.g. the dictionary file 303 is sorted by value to allow compression of the values in the resulting dictionary file 311, and the codes in the data file 309 are updated to correspond to the new offsets, producing data file 313).
Sah discloses predicate partitioning improves reliability when one node (or group of nodes) is unavailable, and improves performance when one node (or group of nodes) is coupled to into the system 100 through a slow connection (page 3, [0027]).  One of ordinary skill in the art at the time of filing of the invention would have been motivated by Sah to improve the method of Ideuchi as modified.  Therefore, it would have been obvious to one of ordinary skill in the art to use the method of Ideuchi as modified with the compression dictionary sorting of Sah for improved reliability.
Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ideuchi et al. (Ideuchi hereafter, US 2016/0210508 A1) in view of Lee et al. (Lee hereafter, US 2006/0181443 A1) and Shih (US 9,792,291 B2), as applied to claims 1, 2, and 9-13.
Ideuchi as modified does not disclose the numeric distance cap is ten symbols.  However, it is noted that the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  See In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)
Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ideuchi et al. (Ideuchi hereafter, US 2016/0210508 A1) in view of Lee et al. (Lee hereafter, US 2006/0181443 A1) and Shih (US 9,792,291 B2), as applied to claims 1, 2, and 9-13.
Ideuchi as modified does not disclose performing an additional pass by repeating parts (a), (b), and (c) using as the input document the compressed document.  It is noted that the limitation of “repeating parts (a), (b), and (c)…” is a mere duplication of parts wherein the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.
CONCLUSION
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Dune Ly, whose telephone number is (571) 272-0716.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Neveen Abel-Jalil, can be reached on 571-270-0474.
/Cheyne D Ly/
Primary Examiner, Art Unit 2152